




RICE ENERGY INC.

2014 LONG-TERM INCENTIVE PLAN
(As Amended and Restated Effective as of May 9, 2014)










--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page
1.
Purpose
1
2.
Definitions
1
3.
Administration
5
 
 
(a) Authority of the Committee


5
 
 
(b) Manner of Exercise of Committee Authority


6
 
 
(c) Limitation of Liability


6
4.
Stock Subject to Plan
7
 
 
(a) Overall Number of Shares Available for Delivery


7
 
 
(b) Application of Limitation to Grants of Awards


7
 
 
(c) Availability of Shares Not Issued under Awards


7
 
 
(d) Stock Offered


7
5.
Eligibility; Per Person Award Limitations
7
6.
Specific Terms of Awards
8
 
 
(a) General


8
 
 
(b) Options


8
 
 
(c) Stock Appreciation Rights


9
 
 
(d) Restricted Stock


10
 
 
(e) Restricted Stock Units


11
 
 
(f) Bonus Stock and Awards in Lieu of Obligations


12
 
 
(g) Dividend Equivalents


12
 
 
(h) Other Awards


12
7.
Certain Provisions Applicable to Awards
13
 
 
(a) Termination of Employment


13
 
 
(b) Stand-Alone, Additional, Tandem, and Substitute Awards


13
 
 
(c) Term of Awards


13
 
 
(d) Form and Timing of Payment under Awards; Deferrals


13
 
 
(e) Exemptions from Section 16(b) Liability


14
 
 
(f) Non-Competition Agreement


14
8.
Performance and Annual Incentive Awards
14
 
 
(a) Performance Conditions


14
 
 
(b) Status of Section 8(c) and Section 8(d) Awards under Section 162(m) of the
Code


14
 
 
(c) Performance Awards Granted to Designated Covered Employees


15
 
 
(d) Annual Incentive Awards Granted to Designated Covered Employees


17
 
 
(e) Written Determinations


18
9.
Subdivision or Consolidation; Recapitalization; Change in Control;
Reorganization
18
 
 
(a) Existence of Plans and Awards


18
 
 
(b) Subdivision or Consolidation of Shares


19
 
 
(c) Corporate Recapitalization


20
 
 
(d) Additional Issuances


20
 
 
(e) Change in Control


20


i

--------------------------------------------------------------------------------




 
 
(f) Change in Control Price


21
 
 
(g) Impact of Corporate Events on Awards Generally


21
10.
General Provisions
21
 
 
(a) Transferability


21
 
 
(b) Taxes


23
 
 
(c) Changes to this Plan and Awards


23
 
 
(d) Limitation on Rights Conferred under Plan


23
 
 
(e) Unfunded Status of Awards


24
 
 
(f) Nonexclusivity of this Plan


24
 
 
(g) Fractional Shares


24
 
 
(h) Severability


24
 
 
(i) Governing Law


24
 
 
(j) Conditions to Delivery of Stock


24
 
 
(k) Section 409A of the Code


25
 
 
(l) Clawback


25
 
 
(m) Plan Establishment and Term


25








ii

--------------------------------------------------------------------------------




RICE ENERGY INC.
2014 Long-Term Incentive Plan

1.Purpose. The purpose of the Rice Energy Inc. 2014 Long-Term Incentive Plan
(the “Plan”) is (a) to provide a means through which Rice Energy Inc., a
Delaware corporation (the “Company”), and its Subsidiaries may attract and
retain able persons as employees, directors, and consultants of the Company and
its Subsidiaries, and (b) to provide a means whereby those persons upon whom the
responsibilities for the successful administration and management of the Company
and its Subsidiaries rest, and whose present and potential contributions to the
welfare of the Company and its Subsidiaries are of importance, can acquire and
maintain stock ownership, or awards the value of which is tied to the
performance of the Company, thereby strengthening such persons’ concern for the
welfare of the Company and its Subsidiaries and their desire to remain employed.
A further purpose of this Plan is to provide such employees, directors, and
consultants with additional incentive and reward opportunities designed to
enhance the profitable growth of the Company. Accordingly, this Plan primarily
provides for the granting of Incentive Stock Options, options which do not
constitute Incentive Stock Options, Restricted Stock, Restricted Stock Units,
Stock Appreciation Rights, Dividend Equivalents, Bonus Stock, Other Stock-Based
Awards, Annual Incentive Awards, Performance Awards, or any combination of the
foregoing, as is best suited to the circumstances of the particular individual
as provided herein.
2.    Definitions. For purposes of this Plan, the following terms shall be
defined as set forth below, in addition to such terms defined in Section 1
hereof:
(a)    “Annual Incentive Award” means a conditional right granted to an Eligible
Person under Section 8(d) hereof to receive a cash payment, Stock, or other
Award, unless otherwise determined by the Committee, after the end of a
specified year.
(b)    “Award” means any Option, SAR, Restricted Stock, Restricted Stock Unit,
Bonus Stock, Dividend Equivalent, Other Stock-Based Award, Performance Award, or
Annual Incentive Award, together with any other right or interest granted to a
Participant under this Plan.
(c)    “Beneficiary” means one or more persons, trusts, or other entities which
have been designated by a Participant, in his or her most recent written
beneficiary designation filed with the Committee, to receive the benefits
specified under this Plan upon such Participant’s death or to which Awards or
other rights are transferred if and to the extent permitted under Section 10(a)
hereof. If, upon a Participant’s death, there is no designated Beneficiary or
surviving designated Beneficiary, then the term “Beneficiary” means the persons,
trusts, or other entities entitled by will or the laws of descent and
distribution to receive such benefits.
(d)    “Board” means the Company’s Board of Directors.

1

--------------------------------------------------------------------------------




(e)    “Bonus Stock” means Stock granted as a bonus pursuant to Section 6(f).
(f)     “Change in Control” means, except as otherwise provided in an Award
Agreement, the occurrence of any of the following events:
(i)    The consummation of an agreement to acquire, or a tender offer for
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) by any Person of, 50% or more of either (x) the then outstanding
shares of Stock (the “Outstanding Stock”) or (y) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change in Control: (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (D) any
acquisition by any entity pursuant to a transaction that complies with clauses
(A), (B), and (C) of paragraph (iii) below;
(ii)    Individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board;
(iii)    Consummation of a reorganization, merger, or consolidation or sale or
other disposition of all or substantially all of the assets of the Company, or
an acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (A) the Outstanding Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination represent or are converted into or exchanged for securities which
represent or are convertible into more than 50% of, respectively, the then
outstanding shares of common stock or common equity interests and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors or other governing body, as the case may
be, of the entity resulting from such Business Combination (including, without
limitation, an entity which as a result of such transaction owns the Company, or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries), (B) no Person (excluding any employee benefit plan (or
related trust) of the Company or the entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock or common equity
interests of the entity resulting from such Business Combination or the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors or other governing body of such entity
except to the extent that such ownership results solely from ownership of the
Company that existed prior to the Business Combination, and (C) at least a
majority of the members of the board of directors or similar governing body of
the entity resulting from such Business Combination were

2

--------------------------------------------------------------------------------




members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
(iv)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
Notwithstanding the foregoing, for purposes of any Award that provides for a
deferral of compensation under the Nonqualified Deferred Compensation Rules, to
the extent the impact of a Change in Control on such an Award would subject a
Participant to additional taxes under the Nonqualified Deferred Compensation
Rules, a Change in Control for purposes of such Award will mean a Change in
Control that is also a “change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation” within the meaning of the Nonqualified Deferred Compensation
Rules.
(g)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.
(h)    “Committee” means a committee of two or more directors of the Board
designated by the Board to administer this Plan; provided, however, that, unless
otherwise determined by the Board, the Committee shall consist solely of two or
more directors, each of whom shall be a Qualified Member (except to the extent
administration of this Plan by “outside directors” is not then required in order
to qualify for tax deductibility under section 162(m) of the Code, but only
applying this exception for purposes of an Award’s compliance with section
162(m) of the Code).
(i)    “Covered Employee” means an Eligible Person who is a Covered Employee as
specified in Section 8(b) of this Plan.
(j)    “Dividend Equivalent” means a right, granted to an Eligible Person under
Section 6(g), to receive cash, Stock, other Awards, or other property equal in
value to dividends paid with respect to a specified number of shares of Stock,
or other periodic payments.
(k)    “Effective Date” means, notwithstanding the Plan’s establishment date
described in Section 10(m), the first date upon which Awards may be granted
pursuant to the Plan, which date shall be immediately prior to the closing of
the initial public offering of the Company.
(l)    “Eligible Person” means all officers and employees of the Company or of
any of its Subsidiaries, and other persons who provide services to the Company
or any of its Subsidiaries, including directors of the Company. An employee on a
leave of absence may be considered as still in the employ of the Company or any
of its Subsidiaries for purposes of eligibility for participation in this Plan.

3

--------------------------------------------------------------------------------




(m)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.
(n)    “Fair Market Value” means, as of any specified date, (i) if the Stock is
listed on a national securities exchange, the closing sales price of the Stock,
as reported on the stock exchange composite tape on the immediately preceding
date (or if no sales occur on that date, on the last preceding date on which
such sales of the Stock are so reported); (ii) if the Stock is not traded on a
national securities exchange but is traded over the counter at the time a
determination of its fair market value is required to be made under the Plan,
the average between the reported high and low bid and asked prices of Stock on
the most recently preceding date on which Stock was publicly traded; (iii) in
the event Stock is not publicly traded at the time a determination of its value
is required to be made under the Plan, the amount determined by the Committee in
its discretion in such manner as it deems appropriate, taking into account all
factors the Committee deems appropriate, including, without limitation, the
Nonqualified Deferred Compensation Rules; or (iv) on the date of a Qualifying
Public Offering of Stock, the offering price under such Qualifying Public
Offering.
(o)    “Incentive Stock Option” or “ISO” means any Option intended to be and
designated as an incentive stock option within the meaning of section 422 of the
Code or any successor provision thereto.
(p)    “Incumbent Board” means the portion of the Board constituted of the
individuals who are members of the Board as of the Effective Date and any other
individual who becomes a director of the Company after the Effective Date and
whose election or appointment by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Incumbent Board.
(q)    “Nonqualified Deferred Compensation Rules” means the limitations or
requirements of section 409A of the Code and the guidance and regulations
promulgated thereunder.
(r)    “Option” means a right, granted to an Eligible Person under Section 6(b)
hereof, to purchase Stock or other Awards at a specified price during specified
time periods.
(s)    “Other Stock-Based Awards” means Awards granted to an Eligible Person
under Section 6(h) hereof.

4

--------------------------------------------------------------------------------




(t)    “Participant” means a person who has been granted an Award under this
Plan which remains outstanding, including a person who is no longer an Eligible
Person.
(u)    “Performance Award” means a right, granted to an Eligible Person under
Section 8 hereof, to receive Awards based upon performance criteria specified by
the Committee.
(v)    “Performance Based Compensation” means compensation that is intended by
the Committee to constitute “performance-based compensation” within the meaning
of section 162(m) of the Code and regulations thereunder.
(w)    “Person” means any person or entity of any nature whatsoever,
specifically including an individual, a firm, a company, a corporation, a
partnership, a limited liability company, a trust, or other entity; a Person,
together with that Person’s Affiliates and Associates (as those terms are
defined in Rule 12b-2 under the Exchange Act, provided that “registrant” as used
in Rule 12b-2 shall mean the Company), and any Persons acting as a partnership,
limited partnership, joint venture, association, syndicate, or other group
(whether or not formally organized), or otherwise acting jointly or in concert
or in a coordinated or consciously parallel manner (whether or not pursuant to
any express agreement), for the purpose of acquiring, holding, voting, or
disposing of securities of the Company with such Person, shall be deemed a
single “Person.”
(x)    “Qualifying Public Offering” means a firm commitment underwritten public
offering of Stock for cash, where the shares of Stock registered under the
Securities Act are listed on a national securities exchange.
(y)    “Qualified Member” means a member of the Committee who is a “nonemployee
director” within the meaning of Rule 16b-3(b)(3) and an “outside director”
within the meaning of Treasury Regulation 1.162-27 under section 162(m) of the
Code.
(z)    “Restricted Stock” means Stock granted to an Eligible Person under
Section 6(d) hereof, that is subject to certain restrictions and to a risk of
forfeiture.
(aa)    “Restricted Stock Unit” means a right, granted to an Eligible Person
under Section 6(e) hereof, to receive Stock, cash, or a combination thereof at
the end of a specified deferral period.
(bb)    “Rule 16b-3” means Rule 16b-3, promulgated by the Securities and
Exchange Commission under section 16 of the Exchange Act, as from time to time
in effect and applicable to this Plan and Participants.
(cc)    “Securities Act” means the Securities Act of 1933 and the rules and
regulations promulgated thereunder, or any successor law, as it may be amended
from time to time.

5

--------------------------------------------------------------------------------




(dd)    “Stock” means the Company’s Common Stock, par value $0.01 per share, and
such other securities as may be substituted (or resubstituted) for Stock
pursuant to Section 9.
(ee)    “Stock Appreciation Right” or “SAR” means a right granted to an Eligible
Person under Section 6(c) hereof.
(ff)    “Subsidiary” means with respect to the Company, any corporation or other
entity of which a majority of the voting power of the voting equity securities
or equity interest is owned, directly or indirectly, by the Company.
3.    Administration.
(a)    Authority of the Committee. This Plan shall be administered by the
Committee except to the extent the Board elects to administer this Plan, in
which case references herein to the “Committee” shall be deemed to include
references to the “Board.” Subject to the express provisions of the Plan and
Rule 16b-3, the Committee shall have the authority, in its sole and absolute
discretion, to (i) adopt, amend, and rescind administrative and interpretive
rules and regulations relating to the Plan; (ii) determine the Eligible Persons
to whom, and the time or times at which, Awards shall be granted;
(iii) determine the amount of cash and/or the number of shares of Stock, Stock
Appreciation Rights, Restricted Stock Units, Restricted Stock, Dividend
Equivalents, Bonus Stock, Other Stock-Based Awards, Annual Incentive Awards,
Performance Awards, as applicable, or any combination thereof, that shall be the
subject of each Award; (iv) determine the terms and provisions of each Award
agreement (which need not be identical), including provisions defining or
otherwise relating to (A) the term and the period or periods and extent of
exercisability of any Options, (B) the extent to which the transferability of
shares of Stock issued or transferred pursuant to any Award is restricted, (C)
except as otherwise provided herein, the effect on the Award of a Participant’s
termination of employment or service relationship with the Company, and (D) the
effect of approved leaves of absence (consistent with any applicable regulations
of the Internal Revenue Service); (v) accelerate the time of vesting or
exercisability of any Award that has been granted; (vi) construe the respective
Award agreements and the Plan; (vii) make determinations of the Fair Market
Value of the Stock pursuant to the Plan; (viii) delegate its duties under the
Plan (including, but not limited to, the authority to grant Awards) to such
agents as it may appoint from time to time, provided that the Committee may not
delegate its duties where such delegation would violate any applicable state
corporate law, or with respect to making Awards to, or otherwise with respect to
Awards granted to, Eligible Persons who are subject to section 16(b) of the
Exchange Act or who are Covered Employees receiving Awards that are intended to
constitute Performance Based Compensation; (ix) subject to Section 10(c),
terminate, modify, or amend the Plan; and (x) make all other determinations,
perform all other acts, and exercise all other powers and authority necessary or
advisable for administering the Plan, including the delegation of those
ministerial acts and responsibilities as the Committee deems appropriate.
Subject to Rule

6

--------------------------------------------------------------------------------




16b-3 and section 162(m) of the Code, the Committee may correct any defect,
supply any omission, or reconcile any inconsistency in the Plan, in any Award,
or in any Award agreement in the manner and to the extent it deems necessary or
desirable to carry the Plan into effect, and the Committee shall be the sole and
final judge of that necessity or desirability. The determinations of the
Committee on the matters referred to in this Section 3(a) shall be final and
conclusive.
(b)    Manner of Exercise of Committee Authority. At any time that a member of
the Committee is not a Qualified Member, any action of the Committee relating to
an Award (i) granted or to be granted to an Eligible Person who is then subject
to section 16 of the Exchange Act in respect of the Company or (ii) relating to
an Award intended by the Committee to qualify as Performance Based Compensation,
may be taken either (a) by the full Board but only for purposes of actions
relating to Awards described in clause (i) of this Section 3(b) but not relating
to Awards described in clause (ii), (b) by a subcommittee, designated by the
Committee, composed solely of two or more Qualified Members, or (c) by the
Committee but with each such member who is not a Qualified Member abstaining or
recusing himself or herself from such action; provided, however, that, upon such
abstention or recusal, the Committee remains composed solely of two or more
Qualified Members. Such action, authorized by such a subcommittee, by the full
Board, or by the Committee upon the abstention or recusal of such non-Qualified
Member(s), as applicable, shall be the action of the Committee for purposes of
this Plan. Any action of the Committee shall be final, conclusive, and binding
on all Persons, including the Company, its Subsidiaries, stockholders,
Participants, Beneficiaries, and transferees under Section 10(a) hereof or other
persons claiming rights from or through a Participant. The express grant of any
specific power to the Committee, and the taking of any action by the Committee,
shall not be construed as limiting any power or authority of the Committee. The
Committee may delegate to officers or managers of the Company or any of its
Subsidiaries, or committees thereof, the authority, subject to such terms as the
Committee shall determine, to perform such functions, including administrative
functions, as the Committee may determine, to the extent that such delegation
will not result in the loss of an exemption under Rule 16b-3(d)(1) for Awards
granted to Participants subject to section 16 of the Exchange Act in respect of
the Company and will not cause Awards intended to qualify as Performance Based
Compensation to fail to so qualify. The Committee may appoint agents to assist
it in administering the Plan.
(c)    Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee of the Company or any of its
Subsidiaries, the Company’s legal counsel, independent auditors, consultants, or
any other agents assisting in the administration of this Plan. Members of the
Committee and any officer or employee of the Company or any of its Subsidiaries
acting at the direction of or on behalf of the Committee shall not be personally
liable for any action or determination taken or made in good faith with respect
to this Plan and shall, to the fullest extent

7

--------------------------------------------------------------------------------




permitted by law, be indemnified and held harmless by the Company with respect
to any such action or determination.
4.    Stock Subject to Plan.
(a)    Overall Number of Shares Available for Delivery. Subject to adjustment in
a manner consistent with any adjustment made pursuant to Section 9, the total
number of shares of Stock reserved and available for issuance in connection with
Awards under this Plan shall not exceed 17,500,000 shares, and such total will
be available for the issuance of Incentive Stock Options.
(b)    Application of Limitation to Grants of Awards. No Award may be granted if
the number of shares of Stock to be delivered in connection with such Award
exceeds the number of shares of Stock remaining available under this Plan, minus
the number of shares of Stock issuable in settlement of or relating to
then-outstanding Awards. The Committee may adopt reasonable counting procedures
to ensure appropriate counting, avoid double-counting (as, for example, in the
case of tandem or substitute awards), and make adjustments if the number of
shares of Stock actually delivered differs from the number of shares previously
counted in connection with an Award.
(c)    Availability of Shares Not Issued under Awards. Shares of Stock subject
to an Award under this Plan that expire or are canceled, forfeited, exchanged,
settled in cash, or otherwise terminated, including (i) shares forfeited with
respect to Restricted Stock, (ii) the number of shares withheld in payment of
any exercise or purchase price of an Award or taxes relating to Awards, and
(iii) the number of shares surrendered in payment of any exercise or purchase
price of an Award or taxes relating to any Award, will again be available for
Awards under this Plan, except that if any such shares could not again be
available for Awards to a particular Participant under any applicable law or
regulation, such shares shall be available exclusively for Awards to
Participants who are not subject to such limitation.
(d)    Stock Offered. The shares to be delivered under the Plan shall be made
available from (i) authorized but unissued shares of Stock, (ii) Stock held in
the treasury of the Company, or (iii) previously issued shares of Stock
reacquired by the Company, including shares purchased on the open market.
5.    Eligibility; Per Person Award Limitations. Awards may be granted under
this Plan only to Persons who are Eligible Persons at the time of grant thereof.
In each calendar year, during any part of which this Plan is in effect, a
Covered Employee may not be granted, to the extent the Awards will be subject to
the limitations under section 162(m) of the Code that apply to compensation paid
following the reliance period described in Treas. Reg. § 1.162-27(f), (a) Awards
(other than Awards designated to be paid only in cash or the settlement of which
is not based on a number of shares of Stock) relating to more than 2,500,000
shares of Stock, subject to adjustment in a manner consistent with any
adjustment made pursuant to Section 9, and (b) Awards designated

8

--------------------------------------------------------------------------------




to be paid only in cash, or the settlement of which is not based on a number of
shares of Stock, having a value determined on the date of grant in excess of
$50,000,000.
6.    Specific Terms of Awards.
(a)    General. Awards may be granted on the terms and conditions set forth in
this Section 6. In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter (subject to Section 10(c)),
such additional terms and conditions, not inconsistent with the provisions of
this Plan, as the Committee shall determine, including terms requiring
forfeiture of Awards in the event of termination of employment by the
Participant, or termination of the Participant’s service relationship with the
Company, and terms permitting a Participant to make elections relating to his or
her Award. The Committee shall retain full power and discretion to accelerate,
waive, or modify, at any time, any term or condition of an Award that is not
mandatory under this Plan; provided, however, that the Committee shall not have
any discretion (i) to accelerate, waive, or modify any term or condition of an
Award that is intended to qualify as Performance Based Compensation if such
discretion would cause the Award to not so qualify or (ii) to accelerate the
terms of payment of any Award that provides for a deferral of compensation under
the Nonqualified Deferred Compensation Rules if such acceleration would subject
a Participant to additional taxes under the Nonqualified Deferred Compensation
Rules, in each case, unless the Committee makes an informed decision based on
consultation with legal counsel to take such action and disqualify the Award
from meeting such requirements of either section 162(m) of the Code or the
Nonqualified Deferred Compensation Rules due to other considerations.
(b)    Options. The Committee is authorized to grant Options to Eligible Persons
on the following terms and conditions:
(i)    Exercise Price. Each Option agreement shall state the exercise price per
share of Stock (the “Exercise Price”); provided, however, that the Exercise
Price per share of Stock subject to an Option shall not be less than the greater
of (A) the par value per share of the Stock or (B) 100% of the Fair Market Value
per share of the Stock as of the date of grant of the Option (or in the case of
an ISO granted to an individual who owns stock possessing more than 10 percent
of the total combined voting power of all classes of stock of the Company or its
parent or any subsidiary, 110% of the Fair Market Value per share of the Stock
on the date of grant).
(ii)    Time and Method of Exercise. The Committee shall determine the time or
times at which, or the circumstances under which, an Option may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the methods by which such Exercise Price may be
paid or deemed to be paid, the form of such payment, including without
limitation cash, Stock, other Awards or awards granted under other plans of the
Company or any Subsidiary, or other property (including notes or other
contractual

9

--------------------------------------------------------------------------------




obligations of Participants to make payment on a deferred basis), and the
methods by, or forms in which, Stock will be delivered or deemed to be delivered
to Participants, including, but not limited to, the delivery of Restricted Stock
subject to Section 6(d). In the case of an exercise whereby the Exercise Price
is paid with Stock, such Stock shall be valued as of the date of exercise.
(iii)    ISOs. The terms of any ISO granted under this Plan shall comply in all
respects with the provisions of section 422 of the Code. Except as otherwise
provided in Section 9, no provision of this Plan relating to ISOs (including any
SAR in tandem therewith) shall be interpreted, amended or altered, nor shall any
discretion or authority granted under this Plan be exercised, so as to
disqualify either this Plan or any ISO under section 422 of the Code, unless the
Participant has first requested the change that will result in such
disqualification. ISOs shall not be granted more than ten years after the
earlier of the adoption of this Plan or the approval of this Plan by the
Company’s stockholders. Notwithstanding the foregoing, the Fair Market Value of
shares of Stock subject to an ISO and the aggregate Fair Market Value of shares
of stock of any parent or subsidiary corporation (within the meaning of sections
424(e) and (f) of the Code) subject to any other ISO (within the meaning of
section 422 of the Code) of the Company or a parent or subsidiary corporation
(within the meaning of sections 424(e) and (f) of the Code) that first becomes
purchasable by a Participant in any calendar year may not (with respect to that
Participant) exceed $100,000, or such other amount as may be prescribed under
section 422 of the Code or applicable regulations or rulings from time to time.
As used in the previous sentence, Fair Market Value shall be determined as of
the date the ISOs are granted. Failure to comply with this provision shall not
impair the enforceability or exercisability of any Option, but shall cause the
excess amount of shares to be reclassified in accordance with the Code.
(c)    Stock Appreciation Rights. The Committee is authorized to grant SARs to
Eligible Persons on the following terms and conditions:
(i)    Right to Payment. An SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise over (B) the grant
price of the SAR as determined by the Committee.
(ii)    Rights Related to Options. An SAR granted pursuant to an Option shall
entitle a Participant, upon exercise, to surrender that Option or any portion
thereof, to the extent unexercised, and to receive payment of an amount computed
pursuant to Section 6(c)(ii)(B). That Option shall then cease to be exercisable
to the extent surrendered. SARs granted in connection with an Option shall be
subject to the terms of the Award agreement governing the Option, which shall
comply with the following provisions in addition to those applicable to Options:

10

--------------------------------------------------------------------------------




(A)    An SAR granted in connection with an Option shall be exercisable only at
such time or times and only to the extent that the related Option is exercisable
and shall not be transferable except to the extent that the related Option is
transferable.
(B)    Upon the exercise of an SAR related to an Option, a Participant shall be
entitled to receive payment from the Company of an amount determined by
multiplying:
(1)    the difference obtained by subtracting the Exercise Price with respect to
a share of Stock specified in the related Option from the Fair Market Value of a
share of Stock on the date of exercise of the SAR, by
(2)    the number of shares as to which that SAR has been exercised.
(iii)    Right Without Option. An SAR granted independent of an Option shall be
exercisable as determined by the Committee and set forth in the Award agreement
governing the SAR, which Award agreement shall comply with the following
provisions:
(A)    Each Award agreement shall state the total number of shares of Stock to
which the SAR relates.
(B)    Each Award agreement shall state the time or periods in which the right
to exercise the SAR or a portion thereof shall vest and the number of shares of
Stock for which the right to exercise the SAR shall vest at each such time or
period.
(C)    Each Award agreement shall state the date at which the SARs shall expire
if not previously exercised.
(D)    Each SAR shall entitle a Participant, upon exercise thereof, to receive
payment of an amount determined by multiplying:
(1)    the difference obtained by subtracting the Fair Market Value of a share
of Stock on the date of grant of the SAR from the Fair Market Value of a share
of Stock on the date of exercise of that SAR, by
(2)    the number of shares as to which the SAR has been exercised.
(iv)    Terms. Except as otherwise provided herein, the Committee shall
determine at the date of grant or thereafter, the time or times at which and the
circumstances under which an SAR may be exercised in whole or in part (including
based on achievement of performance

11

--------------------------------------------------------------------------------




goals and/or future service requirements), the method of exercise, method of
settlement, form of consideration payable in settlement, method by or forms in
which Stock will be delivered or deemed to be delivered to Participants, whether
or not an SAR shall be in tandem or in combination with any other Award, and any
other terms and conditions of any SAR. SARs may be either freestanding or in
tandem with other Awards.
(d)    Restricted Stock. The Committee is authorized to grant Restricted Stock
to Eligible Persons on the following terms and conditions:
(i)    Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture, and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments, or otherwise, as the Committee may determine at the date of grant
or thereafter. During the restricted period applicable to the Restricted Stock,
the Restricted Stock may not be sold, transferred, pledged, hypothecated,
margined, or otherwise encumbered by the Participant.
(ii)    Certificates for Stock. Restricted Stock granted under this Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.
(iii)    Dividends and Splits. As a condition to the grant of an Award of
Restricted Stock, the Committee may require or permit a Participant to elect
that any cash dividends paid on a share of Restricted Stock be automatically
reinvested in additional shares of Restricted Stock, applied to the purchase of
additional Awards under this Plan, or deferred without interest to the date of
vesting of the associated Award of Restricted Stock; provided, that, to the
extent applicable, any such election shall comply with the Nonqualified Deferred
Compensation Rules. Unless otherwise determined by the Committee, Stock
distributed in connection with a Stock split or Stock dividend, and other
property (other than cash) distributed as a dividend, shall be subject to
restrictions and a risk of forfeiture to the same extent as the Restricted Stock
with respect to which such Stock or other property has been distributed.
(e)    Restricted Stock Units. The Committee is authorized to grant Restricted
Stock Units, which are rights to receive Stock or cash (or a combination
thereof) at the end of a

12

--------------------------------------------------------------------------------




specified deferral period (which may or may not be coterminous with the vesting
schedule of the Award), to Eligible Persons, subject to the following terms and
conditions:
(i)    Award and Restrictions. Settlement of an Award of Restricted Stock Units
shall occur upon expiration of the deferral period specified for such Restricted
Stock Unit by the Committee (or, if permitted by the Committee, as elected by
the Participant). In addition, Restricted Stock Units shall be subject to such
restrictions (which may include a risk of forfeiture) as the Committee may
impose, if any, which restrictions may lapse at the expiration of the deferral
period or at earlier specified times (including based on achievement of
performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, as the Committee may determine.
Restricted Stock Units shall be satisfied by the delivery of cash or Stock in
the amount equal to the Fair Market Value of the specified number of shares of
Stock covered by the Restricted Stock Units, or a combination thereof, as
determined by the Committee at the date of grant or thereafter.
(ii)    Dividend Equivalents. Unless otherwise determined by the Committee at
date of grant, Dividend Equivalents on the specified number of shares of Stock
covered by an Award of Restricted Stock Units shall be either (A) paid with
respect to such Restricted Stock Units on the dividend payment date in cash or
in shares of unrestricted Stock having a Fair Market Value equal to the amount
of such dividends, or (B) deferred with respect to such Restricted Stock Units,
and the amount or value thereof automatically deemed reinvested in additional
Restricted Stock Units (or in other Awards or other investment vehicles, as the
Committee shall determine or permit the Participant to elect, but only to the
extent compliant with the Nonqualified Deferred Compensation Rules).
(f)    Bonus Stock and Awards in Lieu of Obligations. The Committee is
authorized to grant Stock as a bonus, or to grant Stock or other Awards in lieu
of obligations to pay cash or deliver other property under this Plan or under
other plans or compensatory arrangements, provided that, in the case of
Participants subject to section 16 of the Exchange Act, the amount of such
grants remains within the discretion of the Committee to the extent necessary to
ensure that acquisitions of Stock or other Awards are exempt from liability
under section 16(b) of the Exchange Act. Stock or Awards granted hereunder shall
be subject to such other terms as shall be determined by the Committee. In the
case of any grant of Stock to an officer of the Company or any of its
Subsidiaries in lieu of salary or other cash compensation, the number of shares
granted in place of such compensation shall be reasonable, as determined by the
Committee.
(g)    Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to a Participant, entitling the Participant to receive cash, Stock,
other Awards, or other property equal in value to dividends paid with respect to
a specified number of shares of Stock, or other periodic payments. Dividend
Equivalents may be awarded on a free-standing basis or in

13

--------------------------------------------------------------------------------




connection with another Award. The Committee may provide that Dividend
Equivalents shall be paid or distributed when accrued or shall be deemed to have
been reinvested in additional Stock, Awards, or other investment vehicles, and
subject to such restrictions on transferability and risks of forfeiture, as the
Committee may specify.
(h)    Other Awards. The Committee is authorized, subject to limitations under
applicable law, to grant to Participants such other Awards that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Stock, as deemed by the Committee to be
consistent with the purposes of this Plan, including without limitation
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Stock, purchase rights for Stock, Awards with value and
payment contingent upon performance of the Company or any other factors
designated by the Committee, and Awards valued by reference to the book value of
Stock or the value of securities of or the performance of specified Subsidiaries
of the Company. The Committee shall determine the terms and conditions of such
Other Stock-Based Awards. Stock delivered pursuant to an Award in the nature of
a purchase right granted under this Section 6(h) shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Stock, other Awards, or other property, as
the Committee shall determine. Cash awards, as an element of or supplement to
any other Award under this Plan, may also be granted pursuant to this Section
6(h).

14

--------------------------------------------------------------------------------




7.    Certain Provisions Applicable to Awards.
(a)    Termination of Employment. Except as provided herein, the treatment of an
Award upon a termination of employment or any other service relationship by and
between a Participant and the Company or any Subsidiary shall be specified in
the agreement controlling such Award.
(b)    Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted
under this Plan may, in the discretion of the Committee, be granted either alone
or in addition to, in tandem with, or in substitution or exchange for, any other
Award; any award granted under another plan of the Company, or any of its
Subsidiaries, or of any business entity to be acquired by the Company or any of
its Subsidiaries; or any other right of an Eligible Person to receive payment
from the Company or any of its Subsidiaries. Such additional, tandem, and
substitute or exchange Awards may be granted at any time. If an Award is granted
in substitution or exchange for another Award, the Committee shall require the
surrender of such other Award in consideration for the grant of the new Award.
Awards under this Plan may be granted in lieu of cash compensation, including in
lieu of cash amounts payable under other plans of the Company or any of its
Subsidiaries, in which the value of Stock subject to the Award is equivalent in
value to the cash compensation, or in which the exercise price, grant price, or
purchase price of the Award in the nature of a right that may be exercised is
equal to the Fair Market Value of the underlying Stock minus the value of the
cash compensation surrendered, but only to the extent such substitution does not
cause the Award to violate the requirements of Section 6(b)(i) hereof. Awards
granted pursuant to the preceding sentence shall be designed, awarded and
settled in a manner that does not result in additional taxes under the
Nonqualified Deferred Compensation Rules.
(c)    Term of Awards. Except as specified herein, the term of each Award shall
be for such period as may be determined by the Committee; provided, that in no
event shall the term of any Option or SAR exceed a period of ten years (or such
shorter term as may be required in respect of an ISO under section 422 of the
Code).
(d)    Form and Timing of Payment under Awards; Deferrals. Subject to the terms
of this Plan and any applicable Award agreement, payments to be made by the
Company or any of its Subsidiaries upon the exercise of an Option or other Award
or upon the settlement of an Award may be made in such forms as the Committee
shall determine, including, without limitation, cash, Stock, other Awards, or
other property, and may be made in a single payment or transfer, in
installments, or on a deferred basis; provided, however, that any such deferred
payment will be set forth in the agreement evidencing such Award and/or
otherwise made in a manner that will not result in additional taxes under the
Nonqualified Deferred Compensation Rules. Except as otherwise provided herein,
the settlement of any Award may be accelerated, and cash paid in lieu of Stock
in connection with such settlement, in the discretion of the Committee or upon
the occurrence of one

15

--------------------------------------------------------------------------------




or more specified events (in addition to a Change in Control). Installment or
deferred payments may be required by the Committee (subject to Section 10(c) of
this Plan, including the consent provisions thereof in the case of any deferral
of an outstanding Award not provided for in the original Award agreement) or
permitted at the election of the Participant on terms and conditions established
by the Committee and in compliance with the Nonqualified Deferred Compensation
Rules. Payments may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents or other amounts in respect of
installment or deferred payments denominated in Stock. Any deferral shall only
be allowed as is provided in a separate deferred compensation plan adopted by
the Company (to the extent such separate plan is required for compliance with
the Nonqualified Deferred Compensation Rules) and shall further be made pursuant
to the Nonqualified Deferred Compensation Rules. This Plan shall not constitute
an “employee benefit plan” for purposes of section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended.
(e)    Exemptions from Section 16(b) Liability. It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to section 16 of the Exchange Act shall be exempt from such section
pursuant to an applicable exemption (except for transactions acknowledged in
writing to be non-exempt by such Participant). Accordingly, if any provision of
this Plan or any Award agreement does not comply with the requirements of Rule
16b-3 as then applicable to any such transaction, such provision shall be
construed or deemed amended to the extent necessary to conform to the applicable
requirements of Rule 16b-3 so that such Participant shall avoid liability under
section 16(b) of the Exchange Act.
(f)    Non-Competition Agreement. Each Participant to whom an Award is granted
under this Plan may be required to agree in writing as a condition to the
granting of such Award not to engage in conduct in competition with the Company
or any of its Subsidiaries for a period after the termination of such
Participant’s employment with the Company and its Subsidiaries as determined by
the Committee (a “Non-Competition Agreement”); provided, however, to the extent
a legally binding right to an Award within the meaning of the Nonqualified
Deferred Compensation Rules is created with respect to a Participant, the
Non-Competition Agreement must be entered into by such Participant within 30
days following the creation of the legally binding right.
8.    Performance and Annual Incentive Awards.
(a)    Performance Conditions. The right of an Eligible Person to receive a
grant, and the right of a Participant to exercise or receive a grant or
settlement of any Award, and the timing thereof, may be subject to such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions, and may exercise its
discretion to reduce or increase the amounts payable under any Award subject to
performance conditions, except as

16

--------------------------------------------------------------------------------




limited under Sections 8(c) and 8(d) hereof in the case of a Performance Award
or Annual Incentive Award intended to qualify as Performance-Based Compensation
under section 162(m) of the Code.
(b)    Status of Section 8(c) and Section 8(d) Awards under Section 162(m) of
the Code. It is the intent of the Company that Performance Awards and Annual
Incentive Awards under Sections 8(c) and 8(d) hereof granted to Persons who are
designated by the Committee as likely to be “Covered Employees” within the
meaning of section 162(m) of the Code and the regulations thereunder (including
Treasury Regulation §1.162-27 and successor regulations thereto) shall, if so
designated by the Committee, constitute Performance Based Compensation.
Accordingly, the terms of this Section 8(b) and Sections 8(c), (d), and (e),
including the definitions of Covered Employee and other terms used therein,
shall be interpreted in a manner consistent with section 162(m) of the Code and
regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Eligible Person will be a
Covered Employee with respect to a fiscal year that has not yet been completed,
the term “Covered Employee” as used herein shall mean only a Person designated
by the Committee, at the time of grant of a Performance Award or an Annual
Incentive Award, who is likely to be a Covered Employee with respect to that
fiscal year. If any provision of this Plan as in effect on the date of adoption
of any agreements relating to Performance Awards or Annual Incentive Awards that
are designated as intended to comply with the requirements of section 162(m) of
the Code and regulations thereunder for Performance Based Compensation does not
so comply or is inconsistent with such requirements, such provision shall be
construed or deemed amended to the extent necessary to conform to such
requirements. Notwithstanding anything to the contrary in this Section 8(b) or
elsewhere in this Plan, the Company intends to rely on the transition relief set
forth in Treasury Regulation §1.162-27(f), and hence the deduction limitation
imposed by section 162(m) of the Code will not be applicable to the Company
until the earliest to occur of (i) the material modification of the Plan within
the meaning of Treasury Regulation §1.162-27(h)(1)(iii); (ii) the issuance of
the number of shares of Stock set forth in Section 4(a); or (iii) the first
meeting of shareholders of the Company at which directors are to be elected that
occurs after December 31, 2017 (the “Transition Period”), and during the
Transition Period, Awards to Covered Employees shall only be required to comply
with the limitations in Section 5 and the transition relief described in this
Section 8(b).
(c)    Performance Awards Granted to Designated Covered Employees. If the
Committee determines that a Performance Award to be granted to an Eligible
Person who is designated by the Committee as likely to be a Covered Employee
should qualify as Performance Based Compensation, the grant, exercise, and/or
settlement of such Performance Award may be contingent upon achievement of
preestablished performance goals and other terms set forth in this Section 8(c).
(iii)    Performance Goals Generally. The performance goals for such Performance
Awards shall consist of one or more business criteria or individual performance
criteria

17

--------------------------------------------------------------------------------




and a targeted level or levels of performance with respect to each of such
criteria, as specified by the Committee consistent with this Section 8(c).
Performance goals shall be objective and shall otherwise meet the requirements
of section 162(m) of the Code and regulations thereunder (including Treasury
Regulation §1.162-27 and successor regulations thereto), including the
requirement that the level or levels of performance targeted by the Committee
result in the achievement of performance goals being “substantially uncertain”
at the time the Committee actually establishes the performance goal or goals.
The Committee may determine that such Performance Awards shall be granted,
exercised, and/or settled upon achievement of any one performance goal or that
two or more of the performance goals must be achieved as a condition to grant,
exercise, and/or settlement of such Performance Awards. Performance goals may
differ for Performance Awards granted to any one Participant or to different
Participants.
(iv)    Business and Individual Performance Criteria
(A)    Business Criteria. One or more of the following business criteria that
may apply to a Participant and may include business criteria for the Company, on
a consolidated basis, and/or for specified Subsidiaries or business or
geographical units of the Company (except with respect to the total stockholder
return, change in the Fair Market Value of the Stock, and earnings per share
criteria), shall be used by the Committee in establishing performance goals for
such Performance Awards: (1) earnings per share; (2) increase in revenues;
(3) increase in cash flow; (4) increase in cash flow from operations; (5)
increase in cash flow return; (6) return on net assets; (7) return on assets;
(8) return on investment; (9) return on capital; (10) return on equity; (11)
economic value added; (12) operating margin; (13) contribution margin; (14) net
income; (15) net income per share; (16) pretax earnings; (17) pretax earnings
before interest, depreciation and amortization; (18) pretax operating earnings
after interest expense and before incentives, service fees, and extraordinary or
special items; (19) total stockholder return; (20) debt reduction; (21) market
share; (22) change in the Fair Market Value of the Stock; (23) operating income;
(24) amount of oil and natural gas reserves; (25) oil and natural gas reserve
additions; (26) cost of finding oil and natural gas reserves; (27) oil and
natural gas reserve replacement ratios; (28) oil and natural gas production
amounts; (29) oil and natural gas production sales amounts; (30) safety targets;
(31) regulatory compliance; and (32) any of the above goals determined on an
absolute or relative basis or as compared to the performance of a published or
special index deemed applicable by the Committee, including, but not limited to,
the Standard & Poor’s 500 Stock Index or a group of comparable companies. One or
more of the foregoing business criteria shall also be exclusively used in
establishing performance goals for Annual Incentive Awards granted to a Covered
Employee under Section 8(d) hereof that are intended to qualify as Performance
Based Compensation. The Committee may provide for adjustment of performance
goals for certain accounting charges as it determines is appropriate; provided,
however, that any such adjustment not described in the immediately following
sentence shall have been provided for by the Committee in the performance goals
that are established at the time such performance goals are established in
accordance with

18

--------------------------------------------------------------------------------




Section 8(c)(iii). The Committee may also exclude the impact of any of the
following events or occurrences which the Committee determines should
appropriately be excluded, but only to the extent such exclusions will not cause
Awards intended to qualify as Performance Based Compensation to fail to so
qualify: (a) asset write-downs; (b) litigation, claims, judgments, or
settlements; (c) the effect of changes in tax law or other such laws or
regulations affecting reported results; (d) accruals for reorganization and
restructuring programs; (e) any extraordinary, unusual, or nonrecurring items as
described in the Accounting Standards Codification Topic 225, as the same may be
amended or superseded from time to time; (f) any change in accounting principles
as defined in the Accounting Standards Codification Topic 250, as the same may
be amended or superseded from time to time; (g) any loss from a discontinued
operation as described in the Accounting Standards Codification Topic 360, as
the same may be amended or superseded from time to time; (h) goodwill impairment
charges; (i) operating results for any business acquired during the calendar
year; (j) third party expenses associated with any acquisition by us or any
subsidiary; and (k) any other extraordinary events or occurrences identified by
the Committee, to the extent set forth with reasonable particularity in
connection with the establishment of performance goals.
(B)    Individual Performance Criteria. The grant, exercise, and/or settlement
of Performance Awards may also be contingent upon individual performance goals
established by the Committee. If required for compliance with section 162(m) of
the Code for Performance Based Compensation, such criteria shall be approved by
the stockholders of the Company.
(v)    Performance Period; Timing for Establishing Performance Goals.
Achievement of performance goals in respect of such Performance Awards shall be
measured over a performance period of up to ten years, as specified by the
Committee. Performance goals shall be established not later than 90 days after
the beginning of any performance period applicable to such Performance Awards,
or at such other date as may be required or permitted for Performance Based
Compensation.
(vi)    Performance Award Pool. The Committee may establish a Performance Award
pool, which shall be an unfunded pool, for purposes of measuring performance of
the Company in connection with Performance Awards. The amount of such
Performance Award pool shall be based upon the achievement of a performance goal
or goals based on one or more of the criteria set forth in Section 8(c)(ii)
hereof during the given performance period, as specified by the Committee in
accordance with Section 8(c)(iii) hereof. The Committee may specify the amount
of the Performance Award pool as a percentage of any of such criteria, a
percentage thereof in excess of a threshold amount, or as another amount, which
need not bear a strictly mathematical relationship to such criteria.

19

--------------------------------------------------------------------------------




(vii)    Settlement of Performance Awards; Other Terms. After the end of each
performance period, the Committee shall determine the amount, if any, of (A) the
Performance Award pool and the maximum amount of the potential Performance Award
payable to each Participant in the Performance Award pool, or (B) the amount of
the potential Performance Award otherwise payable to each Participant.
Settlement of such Performance Awards shall be in cash, Stock, other Awards, or
other property, in the discretion of the Committee. The Committee may, in its
discretion, reduce the amount of a settlement otherwise to be made in connection
with such Performance Awards, but may not exercise discretion to increase any
such amount payable to a Covered Employee in respect of a Performance Award
subject to this Section 8(c). The Committee shall specify the circumstances in
which such Performance Awards shall be paid or forfeited in the event of
termination of employment by the Participant prior to the end of a performance
period or settlement of Performance Awards.
(d)    Annual Incentive Awards Granted to Designated Covered Employees. If the
Committee determines that an Annual Incentive Award to be granted to an Eligible
Person who is designated by the Committee as likely to be a Covered Employee
should qualify as Performance Based Compensation, the grant, exercise, and/or
settlement of such Annual Incentive Award shall be contingent upon achievement
of pre-established performance goals and other terms set forth in this Section
8(d).
(i)    Potential Annual Incentive Awards. Not later than the end of the 90th day
of each applicable performance year, or at such other date as may be required or
permitted in the case of Awards intended to be Performance Based Compensation,
the Committee shall determine the Eligible Persons who will potentially receive
Annual Incentive Awards, and the amounts potentially payable thereunder, for
that fiscal year, either out of an Annual Incentive Award pool established by
such date under Section 8(d)(i) hereof or as individual Annual Incentive Awards.
The amount potentially payable, with respect to Annual Incentive Awards, shall
be based upon the achievement of a performance goal or goals based on one or
more of the business criteria set forth in Section 8(c)(ii) hereof in the given
performance year, as specified by the Committee, in accordance with Section
8(c)(iii) hereof.
(ii)    Annual Incentive Award Pool. The Committee may establish an Annual
Incentive Award pool, which shall be an unfunded pool, for purposes of measuring
performance of the Company in connection with Annual Incentive Awards. The
amount of such Annual Incentive Award pool shall be based upon the achievement
of a performance goal or goals based on one or more of the business criteria set
forth in Section 8(c)(ii) hereof during the given performance period, as
specified by the Committee in accordance with Section 8(c)(iii) hereof. The
Committee may specify the amount of the Annual Incentive Award pool as a
percentage of any of such business criteria, a percentage thereof in excess of a
threshold amount, or as another amount which need not bear a strictly
mathematical relationship to such business criteria.

20

--------------------------------------------------------------------------------




(iii)    Payout of Annual Incentive Awards. After the end of each applicable
performance year, the Committee shall determine the amount, if any, of (A) the
Annual Incentive Award pool, and the maximum amount of the potential Annual
Incentive Award payable to each Participant in the Annual Incentive Award pool,
or (A) the amount of the potential Annual Incentive Award otherwise payable to
each Participant. The Committee may, in its discretion, determine that the
amount payable to any Participant as a final Annual Incentive Award shall be
reduced from the amount of his or her potential Annual Incentive Award,
including a determination to make no final Award whatsoever, but may not
exercise discretion to increase any such amount in the case of an Annual
Incentive Award intended to qualify as Performance Based Compensation. The
Committee shall specify the circumstances in which an Annual Incentive Award
shall be paid or forfeited in the event of termination of employment by the
Participant prior to the end of the applicable year or settlement of such Annual
Incentive Award.
(e)    Written Determinations. All determinations by the Committee as to the
establishment of performance goals, the amount of any Performance Award pool or
potential individual Performance Awards, the achievement of performance goals
relating to and final settlement of Performance Awards under Section 8(c), the
amount of any Annual Incentive Award pool or potential individual Annual
Incentive Awards, and the achievement of performance goals relating to and final
settlement of Annual Incentive Awards under Section 8(d) shall be made in
writing in the case of any Award intended to qualify as Performance Based
Compensation. The Committee may not delegate any responsibility relating to the
establishment or administration of performance goals, or to the certification of
the attainment of such performance goals, with respect to any such Performance
Awards or Annual Incentive Awards that are intended to be qualified performance
based compensation under Section 162(m) of the Code, or to the extent the
applicable delegation is otherwise prohibited under the terms of the Plan or
applicable law.
9.    Subdivision or Consolidation; Recapitalization; Change in Control;
Reorganization.
(a)    Existence of Plans and Awards. The existence of this Plan and the Awards
granted hereunder shall not affect in any way the right or power of the Board or
the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization, or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities ahead of or affecting Stock or the rights thereof,
the dissolution or liquidation of the Company or any sale, lease, exchange, or
other disposition of all or any part of its assets or business, or any other
corporate act or proceeding. In no event will any action taken by the Committee
pursuant to this Section 9 result in the creation of deferred compensation
within the meaning of section 409A of the Code and the regulations and other
guidance promulgated thereunder.

21

--------------------------------------------------------------------------------




(b)    Subdivision or Consolidation of Shares. The terms of an Award and the
number of shares of Stock authorized pursuant to Section 4 for issuance under
the Plan shall be subject to adjustment from time to time, in accordance with
the following provisions:
(viii)    If at any time, or from time to time, the Company shall subdivide as a
whole (by reclassification, by a Stock split, by the issuance of a distribution
on Stock payable in Stock, or otherwise) the number of shares of Stock then
outstanding into a greater number of shares of Stock, then, as appropriate:
(A)%8. the maximum number of shares of Stock available for the Plan or in
connection with Awards as provided in Sections 4 and 5 shall be increased
proportionately, and the kind of shares or other securities available for the
Plan shall be appropriately adjusted, (B)%8. the number of shares of Stock (or
other kind of shares or securities) that may be acquired under any then
outstanding Award shall be increased proportionately, and %8.(C) the price
(including the exercise price) for each share of Stock (or other kind of shares
or securities) subject to then outstanding Awards shall be reduced
proportionately, all without changing the aggregate purchase price or value as
to which outstanding Awards remain exercisable or subject to restrictions.
(ix)    If at any time, or from time to time, the Company shall consolidate as a
whole (by reclassification, by reverse Stock split, or otherwise) the number of
shares of Stock then outstanding into a lesser number of shares of Stock, (A)%8.
the maximum number of shares of Stock for the Plan or available in connection
with Awards as provided in Sections 4 and 5 shall be decreased proportionately,
and the kind of shares or other securities available for the Plan shall be
appropriately adjusted, (B)%8. the number of shares of Stock (or other kind of
shares or securities) that may be acquired under any then outstanding Award
shall be decreased proportionately, and (C)%8. the price (including the exercise
price) for each share of Stock (or other kind of shares or securities) subject
to then outstanding Awards shall be increased proportionately, all without
changing the aggregate purchase price or value as to which outstanding Awards
remain exercisable or subject to restrictions.
(x)    Whenever the number of shares of Stock subject to outstanding Awards and
the price for each share of Stock subject to outstanding Awards are required to
be adjusted as provided in this Section 9(b), the Committee shall promptly
prepare a notice setting forth, in reasonable detail, the event requiring
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated, and the change in price and the number of shares of Stock, other
securities, cash, or property purchasable subject to each Award after giving
effect to the adjustments. The Committee shall promptly provide each affected
Participant with such notice.
(xi)    Adjustments under Sections 9(b)(i) and (ii) shall be made by the
Committee, and its determination as to what adjustments shall be made and the
extent thereof shall be final, binding, and conclusive. No fractional interest
shall be issued under the Plan on account of any such adjustments.

22

--------------------------------------------------------------------------------




(c)    Corporate Recapitalization. If the Company recapitalizes, reclassifies
its capital stock, or otherwise changes its capital structure (a
“Recapitalization”) without the occurrence of a Change in Control, the number
and class of shares of Stock covered by an Option or an SAR theretofore granted
shall be adjusted so that such Option or SAR shall thereafter cover the number
and class of shares of stock and securities to which the holder would have been
entitled pursuant to the terms of the Recapitalization if, immediately prior to
the Recapitalization, the holder had been the holder of record of the number of
shares of Stock then covered by such Option or SAR and the share limitations
provided in Sections 4 and 5 shall be adjusted in a manner consistent with the
Recapitalization.
(d)    Additional Issuances. Except as hereinbefore expressly provided, the
issuance by the Company of shares of stock of any class or securities
convertible into shares of stock of any class for cash, property, labor, or
services, upon direct sale, upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or obligations of the Company convertible
into such shares or other securities, and in any case whether or not for fair
value, shall not affect, and no adjustment by reason thereof shall be made with
respect to, the number of shares of Stock subject to Awards theretofore granted
or the purchase price per share, if applicable.
(e)    Change in Control. Upon a Change in Control the Committee, acting in its
sole discretion without the consent or approval of any holder, shall affect one
or more of the following alternatives, which may vary among individual holders
and which may vary among Options or SARs (collectively “Grants”) held by any
individual holder: (i) accelerate the time at which Grants then outstanding may
be exercised so that such Grants may be exercised in full for a limited period
of time on or before a specified date (before or after such Change in Control)
fixed by the Committee, after which specified date all unexercised Grants and
all rights of holders thereunder shall terminate, (ii) require the mandatory
surrender to the Company by selected holders of some or all of the outstanding
Grants held by such holders (irrespective of whether such Grants are then
exercisable under the provisions of this Plan) as of a date, before or after
such Change in Control, specified by the Committee, in which event the Committee
shall thereupon cancel such Grants and pay to each holder an amount of cash (or
other consideration including securities or other property) per share equal to
the excess, if any, of the amount calculated in Section 9(f) (the “Change in
Control Price”) of the shares subject to such Grants over the Exercise Price(s)
under such Grants for such shares (except that to the extent the Exercise Price
under any such Grant is equal to or exceeds the Change in Control Price, in
which case no amount shall be payable with respect to such Grant), or (iii) make
such adjustments to Grants then outstanding as the Committee deems appropriate
to reflect such Change in Control; provided, however, that the Committee may
determine in its sole discretion that no adjustment is necessary to Grants then
outstanding; provided, further, however, that the right to make such adjustments
shall include, but not require or be limited to, the modification of Grants such
that the holder of the Grant shall be entitled to purchase or receive (in lieu
of the total number of shares of Stock as to which an Option or SAR is
exercisable (the “Total Shares”) or other

23

--------------------------------------------------------------------------------




consideration that the holder would otherwise be entitled to purchase or receive
under the Grant (the “Total Consideration”)), the number of shares of stock or
other securities or the amount of cash or property to which the Total
Consideration relates that the holder would have been entitled to purchase or
receive in connection with the Change in Control (A) (in the case of Options),
at an aggregate exercise price equal to the exercise price that would have been
payable if the Total Shares had been purchased upon the exercise of the Grant
immediately before the consummation of the Change in Control and (B) in the case
of SARs, calculated as if the SARs had been exercised immediately before the
occurrence of the Change in Control.
(f)    Change in Control Price. The “Change in Control Price” shall equal the
amount determined in the following clause (i), (ii), (iii), (iv) or (v),
whichever is applicable, as follows: (i) the price per share offered to holders
of Stock in any merger or consolidation, (ii) the per share Fair Market Value of
the Stock immediately before the Change in Control without regard to assets sold
in the Change in Control and assuming the Company has received the consideration
paid for the assets in the case of a sale of the assets, (iii) the amount
distributed per share of Stock in a dissolution transaction, (iv) the price per
share offered to holders of Stock in any tender offer or exchange offer whereby
a Change in Control takes place, or (v) if such Change in Control occurs other
than pursuant to a transaction described in clauses (i), (ii), (iii), or (iv) of
this Section 9(f), the Fair Market Value per share of the Stock that may
otherwise be obtained with respect to such Grants or to which such Grants track,
as determined by the Committee as of the date determined by the Committee to be
the date of cancellation and surrender of such Grants. In the event that the
consideration offered to stockholders of the Company in any transaction
described in this Section 9(f) or in Section 9(e) consists of anything other
than cash, the Committee shall determine the fair cash equivalent of the portion
of the consideration offered which is other than cash and such determination
shall be binding on all affected Participants to the extent applicable to Awards
held by such Participants.
(g)    Impact of Corporate Events on Awards Generally. In the event of a Change
in Control or changes in the outstanding Stock by reason of a recapitalization,
reorganization, merger, consolidation, combination, exchange, or other relevant
change in capitalization occurring after the date of the grant of any Award and
not otherwise provided for by this Section 9, any outstanding Awards and any
Award agreements evidencing such Awards shall be subject to adjustment by the
Committee at its discretion, which adjustment may, in the Committee’s
discretion, be described in the Award agreement and may include, but not be
limited to, adjustments as to the number and price of shares of Stock or other
consideration subject to such Awards, accelerated vesting (in full or in part)
of such Awards, conversion of such Awards into awards denominated in the
securities or other interests of any successor Person, the cash settlement of
such Awards in exchange for the cancellation thereof, or the cancellation of
Awards (whether vested or unvested) with or without consideration. In the event
of any such change in the outstanding Stock, the aggregate number of shares of
Stock

24

--------------------------------------------------------------------------------




available under this Plan may be appropriately adjusted by the Committee, whose
determination shall be conclusive.
10.    General Provisions.
(a)    Transferability.
(xii)    Permitted Transferees. The Committee may, in its discretion, permit a
Participant to transfer all or any portion of an Option or SAR, or authorize all
or a portion of an Option or SAR to be granted to an Eligible Person to be on
terms which permit transfer by such Participant; provided that, in either case
the transferee or transferees must be any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, in each case with respect to
the Participant, an individual sharing the Participant’s household (other than a
tenant or employee of the Company), a trust in which any of the foregoing
individuals have more than fifty percent of the beneficial interest, a
foundation in which any of the foregoing individuals (or the Participant)
control the management of assets, and any other entity in which any of the
foregoing individuals (or the Participant) owns more than fifty percent of the
voting interests (collectively, “Permitted Transferees”); provided further that,
(A) there may be no consideration for any such transfer and (B) subsequent
transfers of Options or SARs transferred as provided above shall be prohibited
except subsequent transfers back to the original holder of the Option or SAR and
transfers to other Permitted Transferees of the original holder. Agreements
evidencing Options or SARs with respect to which such transferability is
authorized at the time of grant must be approved by the Committee and must
expressly provide for transferability in a manner consistent with this Section
10(a)(i).
(xiii)    Qualified Domestic Relations Orders. An Option, Stock Appreciation
Right, Restricted Stock Unit, Restricted Stock, or other Award may be
transferred to a Permitted Transferee, pursuant to a domestic relations order
entered or approved by a court of competent jurisdiction upon delivery to the
Company of written notice of such transfer and a certified copy of such order.
(xiv)    Other Transfers. Except as expressly permitted by Sections 10(a)(i) and
10(a)(ii), Awards shall not be transferable other than by will or the laws of
descent and distribution. Notwithstanding anything to the contrary in this
Section 10, an Incentive Stock Option shall not be transferable other than by
will or the laws of descent and distribution.
(xv)    Effect of Transfer. Following the transfer of any Award as contemplated
by Sections 10(a)(i), 10(a)(ii) and 10(a)(iii), (A) such Award shall continue to
be subject to the same terms and conditions as were applicable immediately prior
to transfer, provided that the term “Participant” shall be deemed to refer to
the Permitted Transferee, the recipient under

25

--------------------------------------------------------------------------------




a qualified domestic relations order, or the estate or heirs of a deceased
Participant or other transferee, as applicable, to the extent appropriate to
enable the Participant to exercise the transferred Award in accordance with the
terms of this Plan and applicable law and (B) the provisions of the Award
relating to exercisability shall continue to be applied with respect to the
original Participant and, following the occurrence of any applicable events
described therein, the Awards shall be exercisable by the Permitted Transferee,
the recipient under a qualified domestic relations order, or the estate or heirs
of a deceased Participant, as applicable, only to the extent and for the periods
that would have been applicable in the absence of the transfer.
(xvi)    Procedures and Restrictions. Any Participant desiring to transfer an
Award as permitted under Sections 10(a)(i), 10(a)(ii) or 10(a)(iii) shall make
application therefor in the manner and time specified by the Committee and shall
comply with such other requirements as the Committee may require to assure
compliance with all applicable securities laws. The Committee shall not give
permission for such a transfer if (A) it would give rise to short swing
liability under section 16(b) of the Exchange Act or (B) it may not be made in
compliance with all applicable federal, state, and foreign securities laws.
(xvii)    Registration. To the extent the issuance to any Permitted Transferee
of any shares of Stock issuable pursuant to Awards transferred as permitted in
this Section 10(a) is not registered pursuant to the effective registration
statement of the Company generally covering the shares to be issued pursuant to
this Plan to initial holders of Awards, the Company shall not have any
obligation to register the issuance of any such shares of Stock to any such
transferee.
(b)    Taxes. The Company and any of its Subsidiaries are authorized to withhold
from any Award granted, or any payment relating to an Award under this Plan,
including from a distribution of Stock, amounts of withholding and other taxes
due or potentially payable in connection with any transaction involving an
Award, and to take such other action as the Committee may deem advisable to
enable the Company and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award. This
authority shall include authority to withhold or receive Stock or other property
and to make cash payments in respect thereof in satisfaction of a Participant’s
tax obligations, either on a mandatory or elective basis, in the discretion of
the Committee.
(c)    Changes to this Plan and Awards. The Board may amend, alter, suspend,
discontinue or terminate this Plan or the Committee’s authority to grant Awards
under this Plan without the consent of stockholders or Participants, except that
any amendment or alteration to this Plan, including any increase in any share
limitation, shall be subject to the approval of the Company’s stockholders not
later than the annual meeting next following such Board action if such
stockholder approval is required by any federal or state law or regulation or
the rules of any stock exchange or automated quotation system on which the Stock
may then be listed or quoted, and the Board may

26

--------------------------------------------------------------------------------




otherwise, in its discretion, determine to submit other such changes to this
Plan to stockholders for approval; provided, that, without the consent of an
affected Participant, no such Board action may materially and adversely affect
the rights of such Participant under any previously granted and outstanding
Award. The Committee may waive any conditions or rights under, or amend, alter,
suspend, discontinue, or terminate any Award theretofore granted and any Award
agreement relating thereto, except as otherwise provided in this Plan; provided,
however, that, without the consent of an affected Participant, no such Committee
action may materially and adversely affect the rights of such Participant under
such Award. For purposes of clarity, any adjustments made to Awards pursuant to
Section 9 will be deemed not to materially and adversely affect the rights of
any Participant under any previously granted and outstanding Award and therefore
may be made without the consent of affected Participants.
(d)    Limitation on Rights Conferred under Plan. Neither this Plan nor any
action taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or any of its Subsidiaries, (ii) interfering in
any way with the right of the Company or any of its Subsidiaries to terminate
any Eligible Person’s or Participant’s employment or service relationship at any
time, (iii) giving an Eligible Person or Participant any claim to be granted any
Award under this Plan or to be treated uniformly with other Participants and/or
employees and/or other service providers, or (iv) conferring on a Participant
any of the rights of a stockholder of the Company unless and until the
Participant is duly issued or transferred shares of Stock in accordance with the
terms of an Award.
(e)    Unfunded Status of Awards. This Plan is intended to constitute an
“unfunded” plan for certain incentive awards.
(f)    Nonexclusivity of this Plan. Neither the adoption of this Plan by the
Board nor its submission to the stockholders of the Company for approval shall
be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements as it may deem
desirable, including incentive arrangements and awards which do not qualify as
Performance Based Compensation under section 162(m) of the Code. Nothing
contained in this Plan shall be construed to prevent the Company or any of its
Subsidiaries from taking any corporate action which is deemed by the Company or
such Subsidiary to be appropriate or in its best interest, whether or not such
action would have an adverse effect on this Plan or any Award made under this
Plan. No employee, beneficiary or other person shall have any claim against the
Company or any of its Subsidiaries as a result of any such action.
(g)    Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to this Plan or any Award. The Committee shall determine
whether cash, other Awards,

27

--------------------------------------------------------------------------------




or other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.
(h)    Severability. If any provision of this Plan is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable, and
the Plan shall be construed and enforced as if the illegal or invalid provision
had never been included herein. If any of the terms or provisions of this Plan
or any Award agreement conflict with the requirements of Rule 16b-3 (as those
terms or provisions are applied to Eligible Persons who are subject to section
16(b) of the Exchange Act) or section 422 of the Code (with respect to Incentive
Stock Options), then those conflicting terms or provisions shall be deemed
inoperative to the extent they so conflict with the requirements of Rule 16b-3
(unless the Board or the Committee, as appropriate, has expressly determined
that the Plan or such Award should not comply with Rule 16b-3) or section 422 of
the Code. With respect to Incentive Stock Options, if this Plan does not contain
any provision required to be included herein under section 422 of the Code, that
provision shall be deemed to be incorporated herein with the same force and
effect as if that provision had been set out at length herein; provided,
further, that, to the extent any Option that is intended to qualify as an
Incentive Stock Option cannot so qualify, that Option (to that extent) shall be
deemed an Option not subject to section 422 of the Code for all purposes of the
Plan.
(i)    Governing Law. All questions arising with respect to the provisions of
the Plan and Awards shall be determined by application of the laws of the State
of Delaware, without giving effect to any conflict of law provisions thereof,
except to the extent Delaware law is preempted by federal law. The obligation of
the Company to sell and deliver Stock hereunder is subject to applicable federal
and state laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Stock.  
(j)    Conditions to Delivery of Stock. Nothing herein or in any Award granted
hereunder or any Award agreement shall require the Company to issue any shares
with respect to any Award if that issuance would, in the opinion of counsel for
the Company, constitute a violation of the Securities Act or any similar or
superseding statute or statutes, any other applicable statute or regulation, or
the rules of any applicable securities exchange or securities association, as
then in effect. At the time of any exercise of an Option or Stock Appreciation
Right, or at the time of any grant of Restricted Stock, a Restricted Stock Unit,
or other Award the Company may, as a condition precedent to the exercise of such
Option or Stock Appreciation Right or settlement of any Restricted Stock,
Restricted Stock Unit or other Award, require from the Participant (or in the
event of his or her death, his or her legal representatives, heirs, legatees, or
distributees) such written representations, if any, concerning the holder’s
intentions with regard to the retention or disposition of the shares of Stock
being acquired pursuant to the Award and such written covenants and agreements,
if any, as to the manner of disposal of such shares as, in the opinion of
counsel to the

28

--------------------------------------------------------------------------------




Company, may be necessary to ensure that any disposition by that holder (or in
the event of the holder’s death, his or her legal representatives, heirs,
legatees, or distributees) will not involve a violation of the Securities Act or
any similar or superseding statute or statutes, any other applicable state or
federal statute or regulation, or any rule of any applicable securities exchange
or securities association, as then in effect. No Option or Stock Appreciation
Right shall be exercisable and no settlement of any Restricted Stock or
Restricted Stock Unit shall occur with respect to a Participant unless and until
the holder thereof shall have paid cash or property to, or performed services
for, the Company or any of its Subsidiaries that the Committee believes is equal
to or greater in value than the par value of the Stock subject to such Award.
(k)    Section 409A of the Code. In the event that any Award granted pursuant to
this Plan provides for a deferral of compensation within the meaning of the
Nonqualified Deferred Compensation Rules, it is the general intention, but not
the obligation, of the Company to design such Award to comply with the
Nonqualified Deferred Compensation Rules and such Award should be interpreted
accordingly.
(l)    Clawback. To the extent required by (i) applicable law, including,
without limitation, the requirements of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010, any Securities Exchange Commission rule or any
applicable securities exchange listing standards and/or (ii) any policy that may
be adopted by the Board, Awards and amounts paid or payable pursuant to or with
respect to Awards shall be subject to clawback to the extent necessary to comply
with such law(s) and/or policy, which clawback may include forfeiture,
repurchase and/or recoupment of Awards and amounts paid or payable pursuant to
or with respect to Awards.
(m)    Plan Establishment and Term. This Plan was adopted and established by the
Board and approved by the Company’s stockholders on January 23, 2014. Awards may
be granted under this Plan no earlier than the date specified in Section 2(k),
which is the Effective Date, and no Awards may be granted under this Plan on or
after the tenth anniversary of the Effective Date.





29